Citation Nr: 0532382	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-16 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat




REMAND

The veteran had active military service from March 1973 to 
March 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision and is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if action is required on his part.

The veteran testified at the RO before the undersigned Acting 
Veterans Law Judge in September 2005.  Unfortunately, the 
tape used during this hearing was either damaged or 
defective, and a transcript ultimately could not be obtained.  
The veteran was informed about this situation in an October 
2005 letter.  In November 2005, he advised the Board in 
writing that he wanted another hearing at the RO before a 
veterans law judge.  Accordingly, this case is REMANDED for 
the following:

Schedule the veteran for a hearing at the 
RO before a veterans law judge.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All remands require expeditious handling.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


	                        
____________________________________________
RONALD W. SCHOLZ 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

